Martin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment against them, as maker and endorsers of a promissory note.
The certificate of the clerk attests, that the transcript contains all the proceedings and the documents filed in the case ;
*266but it does not inform us that it contains all the evidence adduced on the trial. We are, therefore, unable to examine the case on the merits, and the appeal must, consequently, be dismissed, with costs in both courts. 7